Citation Nr: 0837676	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
amblyopia exanopsia. 

2.  Entitlement to a rating in excess of 20 percent for a 
fracture of the left elbow head with surgical resection 
radial head.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1952, and from November 1955 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In an August 1964 rating decision, the RO denied the 
veteran's claim for service connection for amblyopia 
exanopsia; although properly notified of the denial, the 
veteran failed to initiate an appeal.

3.  Evidence associated with the claims file since the RO's 
August 1964 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for amblyopia exanopsia, nor 
does it raise a reasonable possibility of substantiating the 
claim for service connection for amblyopia exanopsia.

4.  The veteran's left elbow disability is manifested by 
objective findings showing slight limitation of motion with 
no other functional limitation of the left elbow.






CONCLUSIONS OF LAW

1.  The August 1964 RO decision that denied the veteran's 
claim for service connection for amblyopia exanopsia is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for amblyopia 
exanopsia may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for a rating in excess of 20 percent for a 
fracture of the left elbow head with surgical resection 
radial head have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5209 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for amblyopia exanopsia and his claim for 
an increased rating for his service-connected fracture of the 
left elbow with surgical resection radial head was filed in 
April 2006.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in July 2006 and May 2008.  
These letters notified the appellant of VA's responsibilities 
in obtaining information to assist the appellant in 
completing his claims and identified the appellant's duties 
in obtaining information and evidence to substantiate his 
claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in June 2008.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the July 2006 letter.  The 
Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  An additional notice as to 
these matters was provided in the May 2008 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

A review of the July 2006 VCAA notice letter shows the RO 
identified the basis for the denial of service connection for 
the appellant's vision disorder in prior decisions and 
generally provided notice that described what evidence would 
be necessary to substantiate that element or elements 
required to establish the service connection claim that were 
found insufficient in previous denials.  The letter indicated 
that the basis for the prior denial was that there was no 
evidence of disease or injury to the eyes in service and any 
increase in the eye abnormality noted at initial enlistment 
would be attributed to natural progress and that the veteran 
had a developmental abnormality which is not considered a 
disability under VA compensation laws.  The Board finds the 
notice requirements pertinent to the issue of reopening the 
claim have been met.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.


New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In an August 1964 rating decision, the RO denied the 
veteran's claim for service connection for amblyopia 
exanopsia in his right eye.  Subsequently, in a letter dated 
August 14, 1964, the RO notified the veteran of this denial 
and the veteran did not appeal this decision.  

The evidence of record at the time of this decision included 
the veteran's service treatment records, which reflected that 
at the time of enlistment in February 1943 he was only 
physically qualified for limited military service by reason 
of defective vision in his right eye.  The eye abnormalities 
listed on the examination report were concomitant convergent 
squint and amblyopia exanopsia.  Right eye vision was 20/200 
without correction, and 20/100 when corrected.  Subsequent 
examinations in service showed some deterioration in the 
right eye vision:  In November 1948 the right eye uncorrected 
measured 20/400 and corrected was 20/300.  Eye abnormalities 
were listed as: refractive error uncorrectable and amblyopia 
of the right eye.  In July 1949, his right eye distant vision 
measured 20/200 correctible to 20/200.  In November 1952, 
right eye amblyopia was listed as an abnormality on the 
examination report and right eye uncorrected and corrected 
distant vision was measured as 20/200.  In October 1959 his 
corrected and uncorrected right eye vision was measured as 
20/400.  The March 1964 separation examination noted both 
distant and near vision, uncorrected and corrected, measured 
20/400 in the right eye and that the veteran had worn glasses 
since age 10 for defective vision and amblyopia.

Although notified of the August 1964 denial, the veteran did 
not initiate an appeal.  As such, that decision is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2006, the appellant requested that his claim for a 
right eye vision disability be reopened.  (The appellant 
contended in written statements dated in August 2006 and May 
2007 that he had never previously filed a service connection 
claim for loss of vision in his right eye, though among the 
documents he submitted in April 2006 was the August 1964 
notice from the RO that, on the second page, noted an award 
for the left elbow, a noncompensable rating for defective 
hearing, and the denial of service connection for amblyopia 
exanopsia.)

Evidence added to the claims file since the August 1964 
denial includes: a report of the veteran's May 1966 VA 
examination that did not include an examination of the eyes; 
a copy of the August 2006 VA medical examination of the left 
elbow; various typed statements from the veteran, including 
his self-reported medical history, a chronology of military 
service assignments, and arguments concerning relief for his 
vision claim; copies of his service induction notice, some of 
his service treatment records, service photographs, and of 
the RO's August 1964 notice referred to above; VA medical 
records dated in September 1998 and June 2005 related to 
other complaints and an August 2007 record that the veteran 
was seen in the VA eye clinic for a routine eye exam and 
blurred vision (wherein his right eye measured 20/400 but 
that he left after his pupils were dilated); and copies of 
Internet articles concerning visual impairment and blindness, 
the physical fitness of certain Army inductees, manpower 
selection and the preventive medicine program, World War II 
mobilization, grand strategy and the Washington high command, 
and continental defense.

The evidence received since 1964 is "new" in the sense that 
it was not previously before agency decision makers.  But 
none of this evidence submitted since August 1964 is 
"material" for purposes of reopening the claim for service 
connection for amblyopia exanopsia, as none of the evidence 
addresses the basis for the August 1964 denial.  That denial 
was based on the veteran's right eye vision as a 
developmental abnormality not considered a disability for VA 
purposes, that there was no evidence of disease or injury to 
the eyes in service, and that any increase in right eye 
abnormality noted in service is attributable to the natural 
progress of the disease.

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
August 1964 decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, new evidence added 
to the record clearly does not include any new findings 
showing aggravation of the right eye disability while in 
service, which was the basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for amblyopia exanopsia has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the August 1964 denial of the veteran's claim for service 
connection for amblyopia exanopsia remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Increased Rating Left Elbow - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

520
5
Elbow, ankylosis of:
Majo
r
Mino
r

Unfavorable, at an angle of less than 50° or 
with complete loss of supination or pronation
60
50

Intermediate, at an angle of more than 90°, or 
between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2007)

520
6
Forearm, limitation of flexion of:
Majo
r
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007)

520
7
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007)

520
8
Forearm, flexion limited to 100° and extension 
to 45 degrees
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2007)

520
9
Elbow, other impairment of Flail joint
60
50

Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited 
fracture of head of radius
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2007)

521
0
Radius and ulna, nonunion of, with flail false 
joint
50
40
38 C.F.R. § 4.71a, Diagnostic Code 5210 (2007)

521
1
Ulna, impairment of:
Majo
r
Mino
r

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 cms.) 
or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2007)

521
2
Radius, impairment of:
Majo
r
Mino
r

Nonunion in lower half, with false movement:
 
 

With loss of bone substance (1 inch (2.5 cms.) 
or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in upper half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2007)

5213
Supination and pronation, impairment of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the 
arc or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007)

                       
 
38 C.F.R. § 4.71, Plate 1 (2007)

Factual Background and Analysis

The veteran underwent a VA examination in August 2006.  He 
complained of achiness and stiffness in the left elbow and 
difficulty with repetitive activities.  He was right hand 
dominant and took Tylenol twice a day for relief.  On 
physical examination, swelling of the left elbow was noted.  
Flexion was to 115 degrees, extension to 40 degrees, 
supination limited from 0 to 30 degrees, and pronation from 0 
to 30 degrees.  With repetitive use, the examiner noted no 
additional loss of range of motion due to pain, fatigue, 
weakness nor incoordination.  The examiner diagnosed removal 
of the head of the radius of the left elbow with the above-
noted symptoms.

Based on the evidence of record pertaining to this claim, the 
Board has determined that a rating in excess of 20 percent is 
not warranted.  In an August 1964 rating decision, the RO 
granted service connection for the appellant's left elbow 
disability, rated as 20 percent disabling under Diagnostic 
Code 5209, effective from May 1, 1964.  This rating is 
protected by law.  See 38 C.F.R. § 3.951(b).  The medical 
evidence from the most recent VA examination indicates that 
flexion was to 115 degrees, and extension was to 40 degrees.  
However, such limitation of motion is noncompensable pursuant 
to the diagnostic criteria for limitation of flexion and 
extension of the elbow found at Diagnostic Codes 5206, 5207 
and 5208.  Moreover, there is no objective evidence of 
malunion or nonunion of the ulna to rate under Diagnostic 
Codes 5210 and 5211.  There is no significant impairment of 
the radius, supination or pronation for a higher rating under 
Diagnostic Codes 5212 and 5213.  There is no evidence of 
ankylosis to justify a higher rating under Diagnostic Code 
5205.  The most recent VA examination report shows slight 
functional impairment of the left elbow joint.  

The Board has considered whether the appellant warrants a 
higher rating based on functional loss due to pain or 
repetitive use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, the Board notes that the August 2006 VA 
examiner found no additional loss of range of motion of the 
left elbow due to pain, fatigue, weakness or incoordination.  
The Board has also considered the veteran's statements with 
respect to his left elbow disability.  However, the veteran's 
statements regarding the current severity of that disability 
and the nature of the service-connected pathology is not 
probative.  Grottveit, 5 Vet.App. at 92-93 (1993); Espiritu, 
2 Vet. App. at 494 (1992).

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, that 
would take the veteran's claim for a higher rating for his 
left elbow disability outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for a higher rating.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002).




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
amblyopia exanopsia is denied.

Entitlement to a rating in excess of 20 percent for a 
fracture of the left elbow head with surgical resection 
radial head is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


